Citation Nr: 0830375	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-27 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for type II diabetes 
mellitus, claimed as a 
result of herbicide exposure. 

2.	Entitlement to service connection for hypertension, 
claimed as secondary 
to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to June 1970.  
Thereafter, he was a member in the Air Force Reserve and the 
Texas Air National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied the benefits sought on appeal. 

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which denied service connection for 
disabilities claimed to have resulted from exposure to 
herbicides.  On September 21, 2006, VA's Secretary imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  The Board notes that although the Court's decision 
was in turn reversed by the U.S. Court of Appeals for the 
Federal Circuit in Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 
2008), the Secretary's stay remains in effect.

In the instant case, the veteran does not contend that he 
served in Vietnam or on a vessel off the shore of Vietnam.  
Consequently, this case is not subject to the Secretary's 
stay.


FINDINGS OF FACT

1.	The veteran is not shown to have served in the Republic of 
Vietnam during 
service and he is not shown to have been exposed to 
herbicides during his service in Korea.

2.	Type II diabetes mellitus was not manifested during 
service or within one 
year of separation from service, and is not shown to be 
etiologically related to service. 

3.	Hypertension was not manifested during service or within 
one year of 
separation from service, and is not shown to be etiologically 
related to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C. A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007). 

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein, and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008);  38 C.F.R. § 3.159 (2007).  The notification 
obligation in this case was accomplished by way of letter 
from the RO to the veteran dated in January 2006.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since there is no competent medical 
evidence indicating that the veteran's disabilities are 
connected to his active service, and this decision affirms 
the RO's denial of service connection, the veteran is not 
prejudiced by the failure to provide him that further 
information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The Board notes that 
VA has not provided the veteran with a VA examination or 
obtained a medical opinion in connection with this appeal.  
As explained in further detail below, there is no evidence 
(including the veteran's statements) of diabetes or 
hypertension in service, or until decades after service, and 
no evidence indicating a link between diabetes or 
hypertension to service.  Nor is there competent evidence 
that the veteran was exposed to herbicides in service, or 
that the veteran otherwise experienced a relevant event or 
injury therein.  Under these circumstances, the Board finds 
that a VA examination or opinion is not necessary in this 
case.  

Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not identified any error or deficiency in the 
accomplishment of the duty to notify or the duty to assist.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
veteran's appeal. 

Type II Diabetes Mellitus

The veteran contends that he is entitled to service 
connection for diabetes mellitus as being related to his 
period of active service.  Specifically, the veteran claims 
that his diabetes mellitus is related to his service in 
Korea.  The veteran reports that he was a heavy equipment 
operator at Kimpo Municipal Air Force Base, approximately ten 
miles from the demilitarized zone (DMZ).  The veteran further 
relates that his position brought him into contact with 
aircraft that carried and sprayed Agent Orange, as well as 
with aircraft that landed in Vietnam.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110;  38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain the following: (1) 
Medical evidence of the existence of a current disability, 
(2) medical evidence of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a relationship or nexus between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999) (citing Caluza v. Brown, 7 Vet. App. 498 (1995)). 

In addition, the law provides that the veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era is presumed to 
have been exposed during such service to certain herbicidal 
agents (for example, Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116;  38 C.F.R. § 3.307. If the veteran was exposed to an 
herbicide agent during service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma, other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  
However, as indicated above, notwithstanding the foregoing, 
regulations provide that service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board notes that the veteran has a current diagnosis of 
type II diabetes mellitus, which is a disease presumptive to 
veterans who were exposed to an herbicide agent during active 
service.  When the evidence of record is reviewed under the 
laws and regulations as set forth above, the Board finds 
there is no basis for granting service connection for 
diabetes mellitus.  At the outset, the Board notes that the 
veteran's medical records do not show that his diabetes 
mellitus was manifested during service, or within one year of 
separation from service.  The veteran does not contend 
otherwise.  Indeed, the first evidence of record of a 
diagnosis of diabetes mellitus is in the Allied Institute of 
Medicine treatment records, which do not begin until February 
2004, approximately 34 years after active service.  As 
additional evidence, there are copies of the veteran's 
prescription for metformin and lisinopril, which the records 
show treat his diabetes and hypertension respectively, but 
the prescriptions begin in September 2005, even further 
distant from the veteran's active service.  The evidence of 
record reveals that until February 2004 there is no 
complaint, let alone treatment, involving the veteran's 
condition, and this negative evidence could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub. nom. 
Maxson v. Gober,  230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(stating that evidence of a prolonged period without medical 
complaint is proper to consider);  see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (indicating that "negative 
evidence" was relevant to a proximate cause determination). 

In this case, the veteran did not serve on active duty in 
Vietnam, but rather in Korea, and this is not in dispute.  
Thus, the veteran may not be presumed to have been exposed to 
Agent Orange in Vietnam, but he may nevertheless show that he 
was actually exposed to Agent Orange while in Korea.  The 
Department of Defense has indicated that Agent Orange was 
used in Korea from April 1968 to July 1969. VETERANS HEALTH 
ADMINISTRATION: GENERAL INFORMATION ON ESTABLISHING SERVICE CONNECTION FOR 
DISABILITIES RESULTING FROM EXPOSURE TO HERBICIDE AGENTS (2002). In 
this case, the evidence shows that the veteran served in 
Korea from May 1969 to June 1970.  The objective evidence of 
record fails to show that the veteran was exposed to Agent 
Orange or any other herbicide during the overlapping period 
of three months he served in Korea while herbicides were 
used.  Moreover, the veteran was not even assigned to a unit 
that has been recognized as exposed to Agent Orange between 
1968 and 1969. 

While the veteran has submitted photographs which he asserts 
support his contention that he was in contact with aircraft 
that carried and sprayed Agent Orange, as well as with 
aircraft that landed in Vietnam, this does not serve to 
demonstrate that the veteran was actually exposed to Agent 
Orange.  Underlying the veteran's contention presumably is 
the assumption that the aircraft were somehow contaminated 
with Agent Orange if they in fact carried the substance, or 
landed in Vietnam.  However, the photographs do not 
demonstrate that the aircraft were contaminated with Agent 
Orange, or that the aircraft even carried Agent Orange or 
came from the Republic of Vietnam.  Simply put, VA laws and 
regulations require for the purposes of establishing 
presumptive service connection for diabetes mellitus as due 
to exposure to Agent Orange, that a veteran's service involve 
duty or visitation actually in the Republic of Vietnam, or 
that the veteran served in Korea along the DMZ and was a 
member of one of the divisions provided by the Department of 
Defense.  In the absence of evidence of a present disability 
that is related to service, a grant of service connection is 
clearly not supportable.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
type II diabetes mellitus and service, or a service connected 
disability, by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between his type II diabetes 
mellitus and an injury, disease, or event in service or to a 
service connected disability.  While the veteran is clearly 
of the opinion that his diabetes mellitus is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
disorder was not manifested during service, within one year 
of separation from service, and is not shown to be related to 
the veteran's service in Korea.  Accordingly, service 
connection for type II diabetes mellitus, claimed as due to 
herbicide exposure, is denied. 




Hypertension

The veteran essentially contends that he has hypertension 
that is related to his active service or to his type II 
diabetes mellitus.  However, as discussed above, the Board 
has denied service connection for type II diabetes mellitus.  
Thus, service connection for hypertension as secondary to 
type II diabetes mellitus is precluded.  See 38 C.F.R. § 
3.310. 

Nevertheless, the Board has considered whether there is 
sufficient competent evidence to award service connection for 
hypertension on a direct or presumptive basis.  See 38 
U.S.C.A. §§ 1110, 1112;  38 C.F.R. §§ 3.303, 3.307, 3.309 
(stating that certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, are 
given the same benefit of service connection as any of the 
other chronic diseases, if manifest to a compensable degree 
within one year of discharge from active service). 

The veteran's service medical records are devoid of findings, 
complaints, symptoms, or diagnoses attributable to 
hypertension.  The veteran's June 1970 separation examination 
notes an abnormality with the veteran's heart, but the Report 
of Medical Examination portion reports that there was a mild 
systolic murmur, that the cardiac exam was otherwise within 
normal limits, and the murmur was undoubtedly functional in 
nature.  In addition, there were no cardiovascular or 
hypertensive complaints or problems either prior to the June 
1970 separation examination, or for many years thereafter, 
including while the veteran was a member in the Air Force 
Reserve and the Texas Air National Guard.  Indeed, the first 
evidence of record of a diagnosis of hypertension is in the 
Allied Institute of Medicine treatment records, which do not 
begin until February 2004, approximately 34 years after 
active service. 

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for hypertension. Consequently, entitlement to 
service connection for hypertension is not warranted. 


ORDER

Service connection for type II diabetes mellitus, claimed as 
a result of herbicide exposure, is denied. 

Service connection for hypertension, claimed as secondary to 
type II diabetes mellitus, is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


